Citation Nr: 9924541	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied service connection 
for bilateral hearing loss.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Marine 
Corps Reserve (USMCR) from August 1943 to June 1946.  He had 
prior and subsequent reserve service in the USMCR.  During 
active duty, the veteran's primary occupational specialty was 
that of a light anti-aircraft artillery officer.

A review of the veteran's service medical records shows that 
on medical examinations performed in April 1942, August 1943, 
and May 1945, no defects were noted with respect to his ears, 
and his hearing was 15/15 (normal) on whispered and spoken 
voice testing, 20/20 (normal) on coin click testing, and 
40/40 (normal) on watch click testing. 

On medical examination performed for separation purposes in 
May 1946, no disease or defects were noted with regard to the 
veteran's ears, and his hearing was 15/15 (normal) on 
whispered and spoken voice testing, 20/20 (normal) on coin 
click testing, and 40/40 (normal) on watch click testing. 

On quadrennial medical examinations performed in July 1950, 
October 1951, and August 1956, the veteran's hearing was 
15/15 (normal) on whispered and spoken voice testing.  No 
abnormalities were noted with respect to his ears and 
eardrums.  In an August 1956 report of medical history, the 
veteran denied a history of ear trouble.

Private medical records dated in September 1987 reflect that 
audiometric testing was performed, and showed bilateral 
hearing loss.  Private medical records from Charlotte 
Audiology Services dated in August 1995 reflect that the 
veteran had moderate to moderately severe bilateral hearing 
loss and had failed his hearing screening tests.

By a letter dated in October 1996, a private physician, G. D. 
Roberson, M.D., indicated that the veteran underwent 
audiometric testing in January 1996, which revealed moderate 
bilateral sensorineural hearing loss.  Speech discrimination 
scores were 88 percent in the right ear, and 92 percent in 
the left ear.  Dr. Roberson noted that the veteran reported 
exposure to antiaircraft gunfire during service, and opined 
that the veteran's hearing loss was compatible with but not 
diagnostic of noise-induced hearing loss.  Dr. Roberson 
enclosed copies of clinical records of audiometric testing in 
January 1996 which revealed that pure tone decibel thresholds 
were recorded at 500, 1,000, 2,000, 3,000 and 4,000 hertz as 
35, 40, 40, 60, and 70 respectively, in the right ear; and 
45, 50, 45, 50, and 60 in the left ear. Speech discrimination 
scores were 88 percent in the right ear, and 92 percent in 
the left ear.  An associated clinical note dated in January 
1996 shows that the veteran reported a gradual onset of 
decreased hearing over many years.  He reported that he was 
exposed to noise and antiaircraft guns during military 
service, that he was in an automobile accident as a child 
which rendered him unconscious, and that his father wore a 
hearing aid (at an age older than the veteran's current age).  
He denied current noise exposure.  The diagnostic assessment 
was bilateral sensorineural hearing loss.

In December 1996, the veteran submitted a claim for service 
connection for bilateral hearing loss.  He denied receiving 
treatment for this condition during service, and reported 
post-service treatment for bilateral hearing loss in January 
1996 by a private physician, Dr. Roberson.

By a letter dated in April 1997, the veteran stated that he 
did not undergo audiometric testing in a sound-proof booth at 
his separation medical examination in 1946, and that the 
hearing testing he did receive was cursory.  He asserted that 
his current bilateral hearing loss was incurred and 
aggravated during service.  In a July 1997 statement, the 
veteran reiterated some of his assertions, and said that the 
nature of his military occupation contributed to his 
bilateral hearing loss.  He stated that he currently had a 
hearing loss disability as defined by VA regulation.

By a letter dated in August 1997, the veteran reiterated his 
assertions, noted that audiometric testing performed in 
September 1987 showed bilateral hearing loss, and asserted 
that if such testing had been performed in 1946, soon after 
separation from service, the same degree of bilateral hearing 
loss would have been demonstrated.  He again contended that 
he incurred bilateral hearing loss during service, and said 
that Dr. Roberson did not disagree with his contention.  He 
reiterated his assertions in an April 1999 statement, and 
said that his left ear hearing loss was greater than his 
right ear hearing loss, which was consistent with his claim 
that he received noise exposure during service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, including 
organic diseases of the nervous system, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims service connection for bilateral hearing 
loss, which he asserts was incurred during military service.  
His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136 (1994).  For the veteran's claim 
for service connection to be plausible or well grounded, it 
must be supported by competent evidence, not just 
allegations. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

A hearing loss disability under the standards of 38 C.F.R. § 
3.385 was not shown in service, although such is not required 
for service connection.  Service connection is still possible 
if the veteran currently has a hearing loss disability under 
the standards of 38 C.F.R. § 3.385, and the condition is 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  

Service medical records show the veteran's hearing was normal 
during his 1943-1946 active duty.  There is no evidence of 
hearing loss within the year after such service, as required 
for a presumption of service incurrence.  Reserve 
examinations in 1950, 1951, and 1956 showed normal hearing.  
The first post-service medical evidence of bilateral hearing 
loss is dated in 1987, more than 40 years after active duty.  
A review of the medical evidence shows that the veteran 
currently has a hearing loss disability as defined by 
governing regulation.

In October 1996, Dr. Roberson noted that the veteran reported 
exposure to antiaircraft gunfire during service, and opined 
that the veteran's hearing loss was compatible with but not 
diagnostic of noise-induced hearing loss.  This opinion does 
not specifically link the current bilateral hearing loss with 
noise exposure, let alone in-service noise exposure, and the 
opinion does not amount to competent medical evidence of 
causality for a well-grounded claim of service connection.  
Caluza, supra; Grivois, supra.  The file contains no other 
medical evidence of a nexus between hearing loss, first shown 
decades after active duty, and any incident of service. 

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology, and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his bilateral hearing loss began in service, does not 
constitute competent medical evidence of causality as 
required for a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).

The veteran has not submitted competent medical evidence 
linking the current bilateral hearing loss with service; 
without such evidence, the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

